DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 07/12/2022  have been considered and are persuasive thereby drawing objections is withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erica Dorsey on 09/02/2022.
AMENDMENTS TO THE CLAIMS:
Claim 1. A lighting device for illuminating an object, comprising:
a controlling device; a plurality of light sources configured to emit electromagnetic radiation towards the object, the plurality of light sources being formed about a central opening, the plurality of light sources being divided into a plurality of first segments and a plurality of second segments, each of the plurality of segments comprising at least two of the plurality of light sources and each of the plurality of second segments comprising at least two of the plurality of light sources, and the plurality of first segments being non-adjacent to one another and the plurality of second segments being non-adjacent to one another;
a first switched unit defined by the plurality of first segments and operatively connected to the controlling device, wherein the first switched unit is associated with a first contrasting technique;
a second switched unit defined by the second plurality of segments and operatively connected to the controlling device, wherein the second switched unit is associated with a second contrasting technique[[,]];
wherein the controlling device is configured to independently control the first switched unit and the second switched unit from each other; 
wherein a polarizing element in a beam path between the first and/or second segments and the object; and
the polarizing element comprises openings which are arranged so as to be aligned with the beam path.

	Claim 13. (Cancelled)

Claim 14. (Cancelled)

	Claim 20. A method for optical analysis of an object, comprising:
placing an object to be analyzed in a measurement area of a magnifying optical device; and 
alternately subjecting an image section of the object in the measurement area to at least two different contrasting techniques using a lighting device, the at least two different contrasting techniques differ from one another by a feature selected from a group consisting of a wavelength of the light, a polarization of the light, and combinations thereof, and therewith obtaining at least two images of the image section having the same viewing direction of the measurement area; and 
comparing the at least two images, the lighting device having a first switched unit and a second switched unit comprising a plurality of light sources formed about a central opening, the plurality of light sources being divided into a plurality of first segments and a plurality of second segments, each of the plurality of first segments comprising at least two of the plurality of light sources and each of the plurality of second segments comprising at least two of the plurality of light sources, and the plurality of first segments being non-adjacent to one another and the plurality of second segments being non-adjacent to one another, the first switched unit being defined by the plurality of first segments and the second switched unit being defined by the plurality of second segments.

Allowable Subject Matter
	Claims 1, 4, 5-6, 8-12 and 15-20 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks.



Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 17 and 20, for example:
	Claim 1 relates to a lighting device for illuminating an object including a plurality of at least two of the light sources of a first segments and a second segments are being non-adjacent to one another; a controlling device independently control a first and a second switched unit of the first and the second segments from each other; and a polarizing element having an openings which are arranged so as to be aligned in a beam path is arranged between the first and/or second segments and an object.
	Claim 17 relates to a method for illuminating an object to be analyzed in an optically detectable measurement area of a magnifying optical device with light from a first and a second switched unit, the lights being configured for a first and a second contrasting technique that differ from one another by a feature selected from a group consisting of a wavelength of the light, a polarization of the light, and combinations thereof; and switching from the first switched unit to a second switched unit; a plurality of at least two of the light sources of a first segments and a second segments are being non-adjacent to one another; a controlling device independently control a first and a second switched unit of the first and the second segments from each other.
	Claim 20 relates to method for optical analysis of an object, where alternately subjecting an image section of the object in the measurement area to at least two different contrasting techniques using a lighting device, the at least two different contrasting techniques differ from one another by a feature selected from a group consisting of a wavelength of the light, a polarization of the light, and combinations thereof, and therewith obtaining at least two images of the image section having the same viewing direction of the measurement area; and comparing the at least two images, a plurality of at least two of the light sources of a first segments and a second segments are being non-adjacent to one another.
	Claims 1, 17 and 20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, by the segmentation of light sources, makes it possible to keep the inclination angle equal or adjust it so as to be equal even under different illumination caused by the different contrasting techniques. 
Further, the luminous intensities of the illumination modes or of the different contrasting techniques are matched or else are tunable during operation, so that the object to be illuminated is preferably illuminated with approximately equal, preferably constant illuminance or predetermined illuminance in each illumination technique thus this is very eye-friendly for an operator of the optical device.
Claims 1, 4, 5-6, 8-12, 15-16 and 18-19 which depend from either claim 1 or 17, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 3, 2022